DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            SABAS FERRER,
                               Appellant,

                                     v.

JEWELRY REPAIR ENTERPRISES, INC., d/b/a FAST-FIX JEWELRY &
     WATCH REPAIRS, a Pennsylvania corporation, and GBMM
   ENTERPRISES, INC., a Florida corporation, SIMON PROPERTY
 GROUP, INC., d/b/a CORAL SQUARE MALL, a Delaware corporation,
   and UNIVERSAL PROTECTION SERVICE, LLC., d/b/a ALLIED
        UNIVERSAL SECURITY SERVICES, a Delaware LLC,
                           Appellees.

                              No. 4D19-2747

                            [January 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 18-004129
(08).

   Lorne A. Kaiser of Kaiser Romanello, P.A., Parkland, for appellant.

  Sharon C. Degnan of Kubicki Draper, Orlando, for appellee Jewelry
Repair Enterprises, Inc.

ARTAU, J.

   Plaintiff challenges a final summary judgment in favor of the franchisor
in a personal injury action he brought after he was shot by the owner of
the franchisee at the franchise location where he worked. We affirm the
entry of summary judgment, concluding that the franchisor had no legal
duty to the plaintiff under these circumstances.

   The franchise agreement itself negates that the franchisor had any
substantial control over the franchisee or its owner. It is a typical
franchise agreement. While it requires the uniform standardization of
products and services and contemplates regular and ongoing support from
the franchisor, it does not provide the franchisor with any control over the
day-to-day operations that do not involve the standardization of products
and services. Pursuant to the agreement, the franchisee operated as its
own independently owned entity, with full authority to hire and fire its
employees. In Mobil Oil Corp. v. Bransford, 648 So. 2d 119 (Fla. 1995), our
supreme court found a similar claim to be legally insufficient when a
customer sued the franchisor—Mobil Oil—after he was attacked and
beaten by one of the employees of its franchisee at an independently owned
Mobil franchise. Id. at 120. Our supreme court pointed out that the
franchisee was described as an “independent businessman” in the
franchise agreement, and nothing in the agreement gave the franchisor the
right to control the management of the franchisee’s gas station. Id.
Moreover, the supreme court concluded:

         In today’s world, it is well understood that the mere use of
         franchise logos and related advertisements does not
         necessarily indicate that the franchisor has actual or apparent
         control over any substantial aspect of the franchisee’s
         business or employment decisions. Nor does the provision of
         routine contractual support services refute this conclusion.

Id.

   Likewise, the mere use here of a uniform name and logo by the
franchisee, and the franchisor’s regular and ongoing support and oversight
in furtherance of the franchisor’s goal of providing standardization of
products and services through its independently owned and operated
franchisee, does not give rise to any genuine issues of material fact in
dispute that could allow a trier of fact to conclude that the franchisor here
had any actual or apparent control over the franchisee’s management,
including the hiring and firing of the franchisee’s managers and
employees, and any of their actions on behalf of the franchisee. See
Madison v. Hollywood Subs, Inc., 997 So. 2d 1270, 1271 (Fla. 4th DCA
2009) (franchisee was not franchisor’s agent and thus franchisor could not
be held liable to estate of customer who was shot and killed while a
passenger in a car in a drive-through lane of franchisee’s restaurant); see
also Michael & Philip, Inc. v. Sierra, 776 So. 2d 294, 297 (Fla. 4th DCA
2000) (citing the general common law rule “that there is no duty to prevent
the misconduct of third persons.”). Accordingly, the franchisor had no
legal duty to the plaintiff and could not be held liable for the acts of the
franchisee’s owner where the franchisor was not in actual or apparent
control of the independently owned and operated franchise. The circuit
court was correct in entering summary judgment for the franchisor.

      Affirmed.

LEVINE, C.J., concurs.

                                       2
WARNER, J., dissents with opinion.

WARNER, J., dissenting.

    Because the complaint alleges a degree of control and influence by the
franchisor in the day to day operations of the franchisee, and discovery on
these issues was still outstanding, I would reverse for further proceedings.
In Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 120 (Fla. 1995), the court
said, “[f]ranchisors may well enter into an agency relationship with a
franchisee if, by contract or action or representation, the franchisor has
directly or apparently participated in some substantial way in directing or
managing acts of the franchisee, beyond the mere fact of providing
contractual franchise support activities.” (Emphasis added.) Based upon
the unrefuted allegations in the complaint, I would hold that the
allegations of the franchisor’s actions were legally sufficient to show the
exercise of control over this franchisee, such that the motion for summary
judgment should have been denied at this stage of the proceedings.

                           *         *         *

    Not final until disposition of timely filed motion for rehearing.




                                     3